DETAILED ACTION

This action is in response to communications: Amendment filed November 19, 2021.

Claims 1-21 are pending in this case.  Claims 5, 7, and 16 have been newly amended.  No claims have been newly added or cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on August 27, 2021, October 6, 2021, November 19, 2021, and January 18, 2022 were filed after the mailing date of the Non-Final Office Action on August 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babich et al. (US 2020/0050451).

As to claim 1, Babich et al. disclose a method for graphics processing (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153]), comprising: executing, on a graphics processing unit (GPU) (Figure 1, graphics processing unit (GPU) 130), a shader program (e.g. shader program executed by one or more of the plurality of programmable streaming multiprocessors (SMs) 132 of Figure 1, where [0278] and [0279] note different shader programs to be implemented on an SM (NOTE: [0273] notes SMs 1840 structured similar to SM 132)) that performs ray tracing of a 3D environment represented by an acceleration structure (e.g. acceleration data structure in memory 140, where Section: Bounding Volume Hierarchies, e.g. [0065] and [0066], and [0081] describes bounding volume hierarchy as the most commonly used acceleration data structure most commonly used, see also Section: Example Tree BVH Acceleration Data Structure, e.g. [0108] thru [0112])(Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0137] notes example ray tracing shading pipeline (Figures 10B) includes bounding volume hierarchy creation 1002, where [0078] notes bounding volume hierarchy (BVH) data structure construction implemented using highly-optimized software routines running on SMs 1322 and/or central processing unit (CPU) 120 and/or other development systems); asynchronous to the shader program (e.g. execution of shader program by one or more SMs 132), using a hardware-implemented ray tracing unit (RTU) (Figure 1, traversal coprocessor 138, further illustrated as “tree traversal unit (TTU)” 700 in Figure 9) within the GPU (GPU 130) that traverses the acceleration structure (e.g. acceleration data structure (e.g. BVH data structure) in memory 140) at the request of the shader program (e.g. shader program executed by one or more SMs 132)(Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0113] notes traversal coprocessor 138 (also called a “tree traversal unit” or “TTU” 700) including hardware to perform accelerated traversal operations, such as determining whether a ray intersects bounding volumes and/or primitives of a tree data structure (e.g. a BVH tree), and [0119] notes TTU 700 receives queries from one or more SMs 132 to perform tree traversal operations, where the query may request whether a ray intersects bounding volumes and/or primitives in a BVH structure; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0133] notes example ray-tracing pipeline (Figure 10A) includes acceleration data structure traversal 920 by TTU 700, [0137] notes example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006, ray transformation 1014, “bottom level” BVH tree traversal 1018, and a ray triangle (or other primitive) intersection 1026 that are each performed by the TTU 700); and using, at the shader program (e.g. shader program executed by one or more SMs 132), results of the acceleration structure traversal (Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015).

As noted above, Babich et al. describes a ray-tracing graphics system in Figure 1 and associated text, the ray tracing graphics system comprising a plurality of streaming multiprocessors (SMs) 132 in communication with traversal coprocessor 138 as part of a graphics processing unit (GPU) 130.  Babich et al. further describes a parallel processing system architecture in relation to Figures 17-24, the parallel processing system architecture comprising a parallel processing unit (PPU) 1700 comprising a plurality of general processing clusters (GPCs) 1750, further comprising a plurality of streaming multiprocessors (SMs) 1840.  Babich et al. explicitly notes that the parallel processing architecture may be used to implement the GPU 130 of Figure 1 ([0248]), and further notes SMs 1840 structured similar to SM 132 ([0273]), where the SMs execute shader programs.  Therefore, it would have been obvious to one of ordinary skill in the 

As to claim 2, Babich et al. disclose using the results comprises shading pixels in computer-generated graphics (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015; Figure 19 and Section: Graphics Rendering Pipeline, e.g. [0275] thru [0293], where [0279] notes SM 1840 (similar to SM 132 of Figure 1) to execute different shader programs including one or more of a vertex shader, hull shader, domain shader, geometry shader, pixel shader, ray generation shader, ray intersection shader, ray hit shader, and a ray miss shader).

As to claim 3, Babich et al. disclose the results of the acceleration structure traversal by the RTU (results from traversal coprocessor 138/TTU 700) include the detection of intersection between a ray and bounding volumes contained within the acceleration structure, and/or intersection between a ray and primitives contained within the acceleration structure (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0113] notes traversal coprocessor 138 (also called a “tree traversal unit” or “TTU” 700) including hardware to perform accelerated traversal operations, such as determining whether a ray intersects bounding volumes and/or primitives of a tree data structure (e.g. a BVH tree)).

As to claim 4, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) processing includes maintenance of a stack (via stack management block 740) used in the acceleration structure traversal (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0115] and  [0116] note TTU 700 includes stack management unit 740 which maintains stacks to keep track of state information as the traversal logic 712 traverses from one level of the BVH to another, with the stack block pushing items onto the BVH and popping items from the stack as the traversal logic traverses upwards in the BVH).

As to claim 5, Babich et al. disclose the results of the acceleration structure traversal by the RTU (results from traversal coprocessor 138/TTU 700) include a sorting by the RTU of the intersections detected by the RTU (Figures 10B and 10C illustrate BVH/ray intersection testing and sorting 1010 and/or 1024), by distance of the intersections from ray origin ([0125] notes intersection management block 722 of TTU 700 may return the results of the ray-primitive test, which may include identifiers of intersected primitives, the distance of intersections from the ray origin, and other information concerning properties of the intersected primitives), such that: the RTU detects a first intersection between a ray and a primitive as it traverses the acceleration from traversal coprocessor 138/TTU 700 to shader program executing on one or more of SMs 132), the second intersection result is communicated before the first intersection result, which also is communicated to the shader program (Figures 5A, 5B, and 5C and Section: Multiple Intersections, e.g. [0096] thru [0101], notes examples where a ray intersecting multiple primitives within a bounding volume, where depending upon whether primitives are opaque (e.g. block a ray from passing through), transparent (e.g. allow a ray to pass through), or partially transparent and how the ray intersects such primitives, the traversal coprocessor 138 may only need to report the identification of certain primitives; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0130] notes when a ray is determined to intersect an opaque triangle, the identity of the triangle and the distance of the intersection from the ray origin can be stored in the result queue, if the ray is determined to intersect another opaque triangle, the other intersected opaque triangle can be omitted from the result if the distance of the intersection from the ray origin is greater than the distance of the intersected opaque triangle already stored in the result queue, and if the distance of the intersection from the ray origin is less than the distance of the intersected opaque triangle already stored in the result queue, the other intersected opaque triangle can replace the opaque triangle stored in the result queue, and after all of the triangles of a query have been tested, the opaque triangle information stored in the result queue and the intersection information may be sent to the SM 132, therefore if the first intersection between a ray and a primitive noted above is blocked (first opaque primitive behind a second opaque primitive), but the second intersection between the ray and a primitive is not blocked (second opaque primitive is not blocked), the traversal coprocessor 138 may report the second intersection results and not the first intersection results).

As to claim 6, Babich et al. disclose the results of the acceleration structure traversal by the RTU (results from traversal coprocessor 138/TTU 700) include detection of the earliest intersection between a ray and primitives contained within the acceleration structure (Figures 5A, 5B, and 5C and Section: Multiple Intersections, e.g. [0096] thru [0101], notes examples where a ray intersecting multiple primitives within a bounding volume, where depending upon whether primitives are opaque (e.g. block a ray from passing through), transparent (e.g. allow a ray to pass through), or partially transparent and how the ray intersects such primitives, the traversal coprocessor 138 may identify certain intersections before others; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0130] notes when a ray is determined to intersect an opaque triangle, the identity of the triangle and the distance of the intersection from the ray origin can be stored in the result queue, if the ray is determined to intersect another opaque triangle, the other intersected opaque triangle can be omitted from the result if the distance of the intersection from the ray origin is greater than the distance of the intersected opaque triangle already stored in the result queue, and if the distance of the intersection from the ray origin is less than the distance of the intersected opaque triangle already stored in the result queue, the other intersected opaque triangle can replace the opaque triangle stored in the result queue, and after all of the triangles of a query have been tested, the opaque triangle information stored in the result queue and the intersection information may be sent to the SM 132; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where Figures 10B and 10C illustrate BVH/ray intersection testing and sorting 1010 and/or 1024, and providing a closest hit, therefore may be considered an “earliest intersection”).

As to claim 7, Babich et al. disclose a method for graphics processing (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153]), comprising: executing, on a graphics processing unit (GPU) (Figure 1, graphics processing unit (GPU) 130), a shader program (e.g. shader program executed by one or more of the plurality of programmable streaming multiprocessors (SMs) 132 of Figure 1, where [0278] and [0279] note different shader programs to be implemented on an SM (NOTE: [0273] notes SMs 1840 structured similar to SM 132)) that performs ray tracing of a 3D environment represented by an acceleration structure (e.g. acceleration data structure in memory 140, where Section: Bounding Volume Hierarchies, e.g. [0065] and [0066], and [0081] describes bounding volume hierarchy as the most commonly used acceleration data structure most commonly used, see also Section: Example Tree BVH Acceleration Data Structure, e.g. [0108] thru [0112])(Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0137] notes example ray tracing shading pipeline (Figures 10B) includes bounding volume hierarchy creation 1002, where [0078] notes bounding volume hierarchy (BVH) data structure construction implemented using highly-optimized software routines running on SMs 1322 and/or central processing unit (CPU) 120 and/or other development systems); using a hardware-implemented ray tracing unit (RTU) (Figure 1, traversal coprocessor 138, further illustrated as “tree traversal unit (TTU)” 700 in Figure 9) within the GPU (GPU 130) that traverses the acceleration structure (e.g. acceleration data structure (e.g. BVH data structure) in memory 140) at the request of the shader program (e.g. shader program executed by one or more SMs 132)(Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0113] notes traversal coprocessor 138 (also called a “tree traversal unit” or “TTU” 700) including hardware to perform accelerated traversal operations, such as determining whether a ray intersects bounding volumes and/or primitives of a tree data structure (e.g. a BVH tree), and [0119] notes TTU 700 receives queries from one or more SMs 132 to perform tree traversal operations, where the query may request whether a ray intersects bounding volumes and/or primitives in a BVH structure; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0133] notes example ray-tracing pipeline (Figure 10A) includes acceleration data structure traversal 920 by TTU 700, [0137] notes example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006, ray transformation 1014, “bottom level” BVH tree traversal 1018, and a ray triangle (or other primitive) intersection 1026 that are each performed by the TTU 700); and using, at the shader program (e.g. shader program executed by one or more SMs 132), results of the acceleration structure traversal (Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015), wherein the acceleration structure is a hierarchy with a plurality of levels (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0136] thru [0153], where [0137] notes example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006, ray transformation 1014, “bottom level” BVH tree traversal 1018, and a ray triangle (or other primitive) intersection 1026 that are each performed by the TTU 700) and wherein acceleration structure traversal by the RTU includes handling of coordinate transitions between the plurality of levels of the acceleration structure (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0136] thru [0153], where [0142] notes example ray-tracing pipeline (Figure 10B) includes ray transformation 1014 provides the appropriate transition from the top level tree traversal 1006 to the bottom level tree traversal 1018 by transforming the ray, which may be used in the top level traversal in a first coordinate space (e.g. world space), to a different coordinate space (e.g. object space) of the BVH of the bottom level traversal), wherein the RTU (TTU 700) identifies intersections of rays with elements in the acceleration structure (e.g. intersection information), indicates intersections to the shader program (shader program executed by one or more SMs 132), and the shader program performs hit testing (e.g. “any hit” shading operation)(Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0134] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 performing an intersection 930 process to determine whether the ray intersects primitives, then the TTU 700 returns intersection information to the SM (e.g. shader program) which may perform an “any hit” shading operation 940 in response to the intersection determination; [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015), determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element (e.g. for opaque triangles or transparent triangles)([0127] notes ray intersections cannot be determined by TTU 700, but must be sent to the SM 132 (e.g. shader program) to make the full determination as to whether the triangle affects visibility along the ray).

As noted above, Babich et al. describes a ray-tracing graphics system in Figure 1 and associated text, the ray tracing graphics system comprising a plurality of streaming multiprocessors (SMs) 132 in communication with traversal coprocessor 138 as part of a graphics processing unit (GPU) 130.  Babich et al. further describes a parallel processing system architecture in relation to Figures 17-24, the parallel processing system architecture comprising a parallel processing unit (PPU) 1700 comprising a plurality of general processing clusters (GPCs) 1750, further comprising a plurality of streaming multiprocessors (SMs) 1840.  Babich et al. explicitly notes that the parallel processing architecture may be used to implement the GPU 130 of Figure 1 ([0248]), and further notes SMs 1840 structured similar to SM 132 ([0273]), where the SMs execute shader programs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parallel processing architecture to implement the 

As to claim 8, Babich et al. disclose using the results comprises shading pixels in computer-generated graphics (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015; Figure 19 and Section: Graphics Rendering Pipeline, e.g. [0275] thru [0293], where [0279] notes SM 1840 (similar to SM 132 of Figure 1) to execute different shader programs including one or more of a vertex shader, hull shader, domain shader, geometry shader, pixel shader, ray generation shader, ray intersection shader, ray hit shader, and a ray miss shader).

As to claim 9, Babich et al. disclose the results of the acceleration structure traversal by the RTU (results from traversal coprocessor 138/TTU 700) include detection of a transition from a higher level to a lower level within the plurality of levels of the acceleration structure (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0136] thru [0153], where [0137] and [0141] thru [0149] note example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006 and “bottom level” BVH tree traversal 1018 that are each performed by the TTU 700).

As to claim 10, Babich et al. disclose the results of the acceleration structure traversal by the RTU (results from traversal coprocessor 138/TTU 700) include detection of a transition from a lower level to a higher level within the plurality of levels of the acceleration structure (Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0136] thru [0153], where [0137] and [0141] thru [0149] note example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006 and “bottom level” BVH tree traversal 1018 that are each performed by the TTU 700 (NOTE: [0137] notes the traversals do not have to be performed in the order shown, thus understood may transition from “bottom level” to “top level”)).

As to claim 11, Babich et al. disclose a graphic processing unit (GPU) (Figure 1, graphics processing unit (GPU) 130) comprising: at least one processor core (one or more of the plurality of programmable streaming multiprocessors (SMs) 132, where [0069] notes GPU may include hundreds or thousands of processing cores or “streaming multiprocessors” (SMs) 132 running in parallel) adapted to execute a software-implemented shader ([0278] and [0279] note different shader programs to be implemented on an SM, where it is well known shader programs are software-implemented shaders (NOTE: [0273] notes SMs 1840 structured similar to SM 132)); and at least one hardware-implemented ray tracing unit (RTU) (traversal coprocessor 138, further illustrated as “tree traversal unit (TTU)” 700 in Figure 9) separate from the processor core (SMs 132) and adapted to traverse an acceleration structure (e.g. acceleration data structure in memory 140, where Section: Bounding Volume Hierarchies, e.g. [0065] and [0066], and [0081] describes bounding volume hierarchy as the most commonly used acceleration data structure most commonly used, see also Section: Example Tree BVH Acceleration Data Structure, e.g. [0108] thru [0112]) asynchronously with respect to shader operation to identify intersections of rays with objects represented in the acceleration structure to generate results (Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0113] notes traversal coprocessor 138 (also called a “tree traversal unit” or “TTU” 700) including hardware to perform accelerated traversal operations, such as determining whether a ray intersects bounding volumes and/or primitives of a tree data structure (e.g. a BVH tree), and [0119] notes TTU 700 receives queries from one or more SMs 132 to perform tree traversal operations, where the query may request whether a ray intersects bounding volumes and/or primitives in a BVH structure; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0133] notes example ray-tracing pipeline (Figure 10A) includes acceleration data structure traversal 920 by TTU 700 to determine intersections or potential intersections between the ray and the volumetric subdivisions and associated triangles the acceleration represents, [0137] notes example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006, ray transformation 1014, “bottom level” BVH tree traversal 1018, and a ray triangle (or other primitive) intersection 1026 that are each performed by the TTU 700) and return the results to the shader (e.g. shader program executed by one or more SMs 132) for identification by the shader of hits associated with the intersections (Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015).

As noted above, Babich et al. describes a ray-tracing graphics system in Figure 1 and associated text, the ray tracing graphics system comprising a plurality of streaming multiprocessors (SMs) 132 in communication with traversal coprocessor 138 as part of a graphics processing unit (GPU) 130.  Babich et al. further describes a parallel processing system architecture in relation to Figures 17-24, the parallel processing system architecture comprising a parallel processing unit (PPU) 1700 comprising a plurality of general processing clusters (GPCs) 1750, further comprising a plurality of streaming multiprocessors (SMs) 1840.  Babich et al. explicitly notes that the parallel processing architecture may be used to implement the GPU 130 of Figure 1 ([0248]), and further notes SMs 1840 structured similar to SM 132 ([0273]), where the SMs execute shader programs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parallel processing architecture to implement the GPU 130 of Figure 1 and the SMs 132 to function as the SMs 1840 as described, yielding predictable results, without changing the scope of the invention.

traversal coprocessor 138/TTU 700) comprises hardware circuitry (ray-complet test block 710 and/or ray-primitive and transform block 720 with intersection management block 722) to identify the intersections (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0117], [0118], [0124] and [0125] note intersection management block 722 manages information about and performs operations concerning intersections between rays and primitives, using instance transforms as needed, the ray-primitive test and transform block 720 provides intersection results to the intersection management block 722, which reports geometry hits and intersections to the SM 132, and the ray-complet test block 710 determines intersections for the bounding volumes) and the shader (e.g. shader program executed by one or more SMs 132) is adapted to identify the hits using software (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122] notes TTU 700 may return intermediate as well as final results to the SM 132, [0123] notes TTU 700 may provide, e.g. a range of geometry identified in the intersected leaf nodes to the SM 132 for further processing, where SM 132 itself may determine whether the identified primitives are intersected by the ray based on the information the TTU 700 provide as a result of the TTU traversing the BVH, [0125] notes TTU 700 may return the results of the ray-primitive test to the SM 132, [0129] notes the TTU 700 may return all triangles determined to intersect the ray to the SM for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015).

As to claim 13, Babich et al. disclose the shader is configured with instructions executable by the processor core (e.g. shader program executed by one or more SMs 132) to shade pixels in 3D computer graphics (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015; Figure 19 and Section: Graphics Rendering Pipeline, e.g. [0275] thru [0293], where [0279] notes SM 1840 (similar to SM 132 of Figure 1) to execute different shader programs including one or more of a vertex shader, hull shader, domain shader, geometry shader, pixel shader, ray generation shader, ray intersection shader, ray hit shader, and a ray miss shader).

As to claim 14, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry (traversal logic 712 in conjunction with stack management block 730) to implement traversal logic to traverse the acceleration structure (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0115] and [0116] note stack management block 740 works in conjunction with traversal logic 712 to manage information about and perform operations related to traversal of a BVH acceleration data structure, the traversal logic directed by results of a ray-complet test block 710 that tests intersections between the ray indicated by the ray management block 730 and volumetric subdivisions represented by the BVH, using instance transforms).

As to claim 15, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry (stack management unit 740) to implement stack management of a stack used in traversal of the acceleration structure (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0115] and  [0116] note TTU 700 includes stack management unit 740 which maintains stacks to keep track of state information as the traversal logic 712 traverses from one level of the BVH to another, with the stack block pushing items onto the BVH and popping items from the stack as the traversal logic traverses upwards in the BVH).

As to claim 16, Babich et al. disclose a graphic processing unit (GPU) (Figure 1, graphics processing unit (GPU) 130) comprising: at least one processor core (one or more of the plurality of programmable streaming multiprocessors (SMs) 132, where [0069] notes GPU may include hundreds or thousands of processing cores or “streaming multiprocessors” (SMs) 132 running in parallel) adapted to execute a software-implemented shader ([0278] and [0279] note different shader programs to be implemented on an SM, where it is well known that shader programs are software-implemented shaders (NOTE: [0273] notes SMs 1840 structured similar to SM 132)); and at least one hardware-implemented ray tracing unit (RTU) (traversal coprocessor 138, further illustrated as “tree traversal unit (TTU)” 700 in Figure 9) separate from the processor core (SMs 132) and adapted to traverse an acceleration structure (e.g. acceleration data structure in memory 140, where Section: Bounding Volume Hierarchies, e.g. [0065] and [0066], and [0081] describes bounding volume hierarchy as the most commonly used acceleration data structure most commonly used, see also Section: Example Tree BVH Acceleration Data Structure, e.g. [0108] thru [0112]) to identify intersections of rays with objects represented in the acceleration structure to generate results (Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0113] notes traversal coprocessor 138 (also called a “tree traversal unit” or “TTU” 700) including hardware to perform accelerated traversal operations, such as determining whether a ray intersects bounding volumes and/or primitives of a tree data structure (e.g. a BVH tree), and [0119] notes TTU 700 receives queries from one or more SMs 132 to perform tree traversal operations, where the query may request whether a ray intersects bounding volumes and/or primitives in a BVH structure; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0133] notes example ray-tracing pipeline (Figure 10A) includes acceleration data structure traversal 920 by TTU 700 to determine intersections or potential intersections between the ray and the volumetric subdivisions and associated triangles the acceleration represents, [0137] notes example ray-tracing pipeline (Figure 10B) includes “top level” BVH tree traversal 1006, ray transformation 1014, “bottom level” BVH tree traversal 1018, and a ray triangle (or other primitive) intersection 1026 that are each performed by the TTU 700) and return the results to the shader (e.g. shader program executed by one or more SMs 132) for identification by the shader of hits associated with the Figure 1 and Section: Traversal Coprocessor Addition to Architecture, e.g. [0072] thru [0080]; Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015), wherein the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry to implement traversal logic (traversal logic 712 in conjunction with stack management block 730 and ray-complet test block 710) to traverse the acceleration structure including modifying at least one ray including modifying an origin of the at least one ray to account for a change in coordinate systems during traversal (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0115] and [0116] note stack management block 740 works in conjunction with traversal logic 712 to manage information about and perform operations related to traversal of a BVH acceleration data structure, the traversal logic 712 directed by results of a ray-complet test block 710 that tests intersections between the ray indicated by the ray management block 730 and volumetric subdivisions represented by the BVH, using instance transforms as needed, [0119] notes the queries received by the TTU 700 include information identifying a ray, such as its origin, direction, and length of the ray, and information for how to handle the ray during traversal, [0121] notes the ray-complet test block 710 determines bounding volumes intersected by the ray, where in performing this test, the ray may be transformed from the coordinate space of the bounding volume hierarchy to a coordinate space defined relative to a complet, thus the origin, direction, and/or length may be transformed, e.g. “modified”). 

As noted above, Babich et al. describes a ray-tracing graphics system in Figure 1 and associated text, the ray tracing graphics system comprising a plurality of streaming multiprocessors (SMs) 132 in communication with traversal coprocessor 138 as part of a graphics processing unit (GPU) 130.  Babich et al. further describes a parallel processing system architecture in relation to Figures 17-24, the parallel processing system architecture comprising a parallel processing unit (PPU) 1700 comprising a plurality of general processing clusters (GPCs) 1750, further comprising a plurality of streaming multiprocessors (SMs) 1840.  Babich et al. explicitly notes that the parallel processing architecture may be used to implement the GPU 130 of Figure 1 ([0248]), and further notes SMs 1840 structured similar to SM 132 ([0273]), where the SMs execute shader programs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parallel processing architecture to implement the GPU 130 of Figure 1 and the SMs 132 to function as the SMs 1840 as described, yielding predictable results, without changing the scope of the invention.

As to claim 17, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry (ray-complet test block 710 and/or ray-primitive and transform block 710 with intersection management block 722) to identify the intersections (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0117], [0118], [0124] and [0125] note intersection management block 722 manages information about and performs operations concerning intersections between rays and primitives, using instance transforms as needed, the ray-primitive test and transform block 720 provides intersection results to the intersection management block 722, which reports geometry hits and intersections to the SM 132, and the ray-complet test block 710 determines intersections for the bounding volumes) and the shader (e.g. shader program executed by one or more SMs 132) is adapted to identify the hits using software (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122] notes TTU 700 may return intermediate as well as final results to the SM 132, [0123] notes TTU 700 may provide, e.g. a range of geometry identified in the intersected leaf nodes to the SM 132 for further processing, where SM 132 itself may determine whether the identified primitives are intersected by the ray based on the information the TTU 700 provide as a result of the TTU traversing the BVH, [0125] notes TTU 700 may return the results of the ray-primitive test to the SM 132, [0129] notes the TTU 700 may return all triangles determined to intersect the ray to the SM for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015).

As to claim 18, Babich et al. disclose the shader is configured with instructions executable by the processor core (e.g. shader program executed by one or more SMs 132) to shade pixels in 3D computer graphics (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0122], [0125], and [0129] note TTU 700 may return intermediate as well as final results to the SM 132 for further processing; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0135] notes example ray-tracing pipeline (Figure 10A) includes the TTU 700 reporting a closest hit in a specified geometry or reporting all hits in the specified geometry to SM 132, then the SM 132 performing a closest hit shading operation, [0144] notes example ray-tracing pipeline (Figure 10B) includes returning final result (e.g. a miss/end output) 1013 to the SMs for closest hit shader operation 1015; Figure 19 and Section: Graphics Rendering Pipeline, e.g. [0275] thru [0293], where [0279] notes SM 1840 (similar to SM 132 of Figure 1) to execute different shader programs including one or more of a vertex shader, hull shader, domain shader, geometry shader, pixel shader, ray generation shader, ray intersection shader, ray hit shader, and a ray miss shader).

As to claim 19, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry (stack management unit 740) to implement stack management of a stack used in traversal of the acceleration structure (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0115] and  [0116] note TTU 700 includes stack management unit 740 which maintains stacks to keep track of state information as the traversal logic 712 traverses from one level of the BVH to another, with the stack block pushing items onto the BVH and popping items from the stack as the traversal logic traverses upwards in the BVH).

traversal coprocessor 138/TTU 700) comprises hardware circuitry (ray-complet test block 710) to transform at least a first ray from world space to a coordinate space corresponding to a lower level of a multi-level acceleration structure (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0121] notes the ray-complet test block 710 determines bounding volumes intersected by the ray, where in performing this test, the ray may be transformed from the coordinate space of the bounding volume hierarchy to a coordinate space defined relative to a complet; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0142] notes example ray-tracing pipeline (Figure 10B) includes ray transformation 1014 provides the appropriate transition from the top level tree traversal 1006 to the bottom level tree traversal 1018 by transforming the ray, which may be used in the top level traversal in a first coordinate space (e.g. world space), to a different coordinate space (e.g. object space) of the BVH of the bottom level traversal).

As to claim 21, Babich et al. disclose the RTU (traversal coprocessor 138/TTU 700) comprises hardware circuitry (ray-complet test block 710) to transform at least a first ray from a coordinate space corresponding to a lower level of a multi-level acceleration structure to world space (Figure 9 and Section: The Internal Structure and Operation of Traversal Coprocessor 138, e.g. [0113] thru [0132], where [0121] notes the ray-complet test block 710 determines bounding volumes intersected by the ray, where in performing this test, the ray may be transformed from the coordinate space of the bounding volume hierarchy to a coordinate space defined relative to a complet; Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, e.g. [0133] thru [0153], where [0142] notes example ray-tracing pipeline (Figure 10B) includes ray transformation 1014 provides the appropriate transition from the top level tree traversal 1006 to the bottom level tree traversal 1018 by transforming the ray, which may be used in the top level traversal in a first coordinate space (e.g. world space), to a different coordinate space (e.g. object space) of the BVH of the bottom level traversal, where transforming from world space to object space is understood as an example, thus obvious may be transformed from object space to world space, e.g. [0137] notes the traversals do not have to be performed in the order shown, thus understood may transition from “bottom level” to “top level” and further may be transformed from object space to world space).

Response to Arguments

Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.  Applicant argues on pages 7-11 of the Amendment filed regarding claims 1-21 that the prior art, Babich, fails to teach or suggest the limitations of the claims as recited.
Regarding independent claim 1, Applicant argues on page 7 of the Amendment filed that “…the allegation is incorrect that Babich, somewhere in paragraphs 72-80 and 113-153 teaches that the RTU traverses the acceleration data structure at the request of a shader. Applicant suspects that fifty paragraphs have been pointed to in an effort to obfuscate the fact that at most, the relied-upon subject matter (RUSM) teaches that a streaming multiprocessor (SM) 132 cooperates with the traversal coprocessor 138, relied on for the recited RTU. However, nowhere does the RUSM of Babich or anywhere else in Babich to the best of Applicant’s understanding described a shader requesting the recited traversal….Applicant is mindful that a SM in Babich may be capable of executing a shader. However, that does not mean that the shader is the thing 
In reply, as noted in the rejection regarding claim 1 above, Babich et al. disclose its traversal coprocessor 138 a.k.a. tree traversal unit (TTU) 700 to receive queries from one or more SMs 132 to perform tree traversal operations ([0119]), where the one or more SMs 132 implement/execute various shader programs ([0278] and [0279]), thus considered the shader programs of the SMs requests the TTU 700 to perform tree traversal operations as noted above, teaching the limitations of claim 1 as recited. 
Regarding dependent claim 5, Applicant amends the claim to recite, “…the second intersection result in communicated before the first intersection result, which is also communicated to the shader program…”  Applicant argues on pages 7 and 8 of the Amendment filed that “…the allegation is incorrect that somewhere in paragraphs 96-101 and 113-132 and figures 5A, 5B, 5C, and 9, Babich teaches a sorting by the RTU of the intersections detected by the RTU, by distance of the intersections from ray origin, such that the RTU detects a first intersection between a ray and a primitive as it traverses the acceleration structure, and the RTU detects a second intersection between the ray and a primitive as it traverses the acceleration structure, and when communicating results from the RTU to the shader program, the second intersection result is communicated before the first intersection result. There is no order of communication implicated in the RUSM of Babich and moreover, as the portions of Babich quoted in the rejection demonstrate (e.g., paragraph 130), Babich appears to communicate only a shortest distance to an opaque triangle. Nonetheless, out of an abundance of cooperation, Claim communicated to the shader program...” (last paragraph of page 7 continued to page 8).
In reply, as noted in the rejection regarding claim 5 above, Babich et al. disclose determining if a ray intersects another opaque triangle and further determining if the distance of the intersection from the ray origin is less than the distance of the intersected opaque triangle already stored in a result queue, where the other intersected opaque triangle can replace the opaque triangle stored in the result queue, and after all of the triangles of a query have been tested, the opaque triangle information stored in the result queue and the intersection information may be sent to the SM 132, where this replacement intersection information may be considered a “second intersection result” (as the “first intersection result” would be the intersection information already stored and being replaced), which is sent to the SM 132 ([0130]), which implements various shader programs ([0278] and [0279]), thus further considered “communicated to the shader program.”
Regarding independent claim 7, Applicant amends the claim to recite, “wherein the RTU identifies intersections of rays with elements in the acceleration structure, indicates intersections to the shader program, and the shader program performs hit testing, determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element…”  Applicant argues on pages 8 and 9 of the Amendment filed that “…claim 7 should be allowed because it requires the limitation noted above in relation to Claim 1 that is missing from Babich…Nonetheless, out of an abundance of cooperation, Claim 7 has been amended as supported on, e.g., page 13 of the instant application to recite that the RTU identifies intersections of rays with elements in the acceleration structure, indicates intersections to the shader program, and the shader program performs hit testing, determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element…The rejection is not persuasive because it applies to no extant claim version. The amendment is without acquiescence in anything the examiner has placed on the record and is without prejudice…Applicant notes that in paragraph 64, Babich unequivocally states that “The basic task the traversal coprocessor performs is to test a ray against all primitives (commonly triangles in one embodiment) in the scene and report either the closest hit (according to distance measured along the ray) or simply the first (not necessarily closest) hit encountered, depending upon use case.” This means that the relied-upon coprocessor, to report a hit, must perform the hit testing, not the shader…” (first thru last paragraphs of page 8 continued to page 9).
In reply, as noted in the rejection regarding claim 7 above, Babich et al. disclose the TTU 700 may return intersection information to the SM 132, where the SM 132 implements/executes the shader program ([0278] and [0279]), and the SM 132 may perform an “any hit” shading operation in response to the intersection determination ([0134]); alternatively, the TTU 700 may report a closest hit or all hits to the SM 132 (e.g. shader program), and the SM 132 may perform a closest hit shading operation in response to the closest hit determination ([0135]).  Therefore, Babich et al. describe either the SM 132 (e.g. shader program) or the TTU 700 may identify hits associated with the intersection.  Further, Babich et al. disclose ray intersections cannot be determined by TTU 700, but must be sent to the SM 132 (e.g. shader program) to make the full determination as to whether the triangle affects visibility along the ray ([0127]).  Therefore, Babich et al. is believed to still teach the limitations of claim 7 as recited.
Regarding independent claim 11, Applicant argues on page 9 of the Amendment filed that “…the allegation is clear reversible error that Babich, paragraph 135 describes an RTU to identify intersections of rays with objects represented in the acceleration structure to generate to report a closest hit [i.e., the TTU identifies the hit, not a shader] in the specified geometry, or it may instruct the TTU to report all hits in the specified geometry.” Paragraph 135 then states that based on the reported hit, the SM 132 may perform a closest hit shading operation, not that the SM 132, much less a shader, identifies the hit…Paragraphs 113-153 are generally gestured to in this rejection. Because the examiner has failed to point out any relevant teachings in these forty paragraphs other than in paragraph 135, which has been analyzed above, Applicant need not belabor the point that in none of the RUSM is any description to be found that contradicts the clear teachings of paragraphs 64 and 135 that the TTU, not a shader, performs hit testing…” (first and second paragraphs of page 9).
In reply, as noted in the rejection regarding claim 11 above, the Examiner notes Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, and associated text, e.g. [0133] thru [0153], for teaching aspects of the limitations of claim 11.  Babich et al. disclose the TTU 700 may return intersection information to the SM 132, where the SM 132 implements/executes the shader program ([0278] and [0279]), and the SM 132 may perform an “any hit” shading operation in response to the intersection determination ([0134]); alternatively, the TTU 700 may report a closest hit or all hits to the SM 132 (e.g. shader program), and the SM 132 may perform a closest hit shading operation in response to the closest hit determination ([0135]).  Therefore, Babich et al. describe either the SM 132 (e.g. shader program) or the TTU 
Regarding dependent claims 12 and 17, Applicant argues on pages 9 and 10 of the Amendment filed that “…For reasons above, the allegation is incorrect that the portions of Babich teach the RTU identifying the intersections and the shader being adapted to identify the hits using software. Paragraph 144 has been specifically mentioned in this rejection, but paragraph 144 does not contradict the teachings of Babich described above that the TTU performs hit testing. Paragraph 144 simply states that once the TTU reports the hits, a hit shader shades the reported primitives, not that the shader performs hit testing…” (last paragraph of page 9 continued to page 10).
In reply, as noted in the response to arguments regarding claim 11 above, the Examiner notes Figures 10A, 10B, and 10C and Section: Example Ray Tracing Shading Pipeline, and associated text, e.g. [0133] thru [0153], for teaching aspects of the limitations of claims 11 (and further for claims 12 and 17).  Babich et al. disclose the TTU 700 may return intersection information to the SM 132, where the SM 132 implements/executes the shader program ([0278] and [0279]), and the SM 132 may perform an “any hit” shading operation in response to the intersection determination ([0134]); alternatively, the TTU 700 may report a closest hit or all hits to the SM 132 (e.g. shader program), and the SM 132 may perform a closest hit shading operation in response to the closest hit determination ([0135]).  Therefore, Babich et al. describe either the SM 132 (e.g. implementing the shader program as “software”) or the TTU 700 may identify hits associated with the intersection, thus teaching the limitations of claims 12 and 17 as recited.
Regarding independent claim 16, Applicant amends the claim to recite, “…modifying at least one ray including modifying an origin of the at least one ray to account for a change in coordinate systems during traversal …”  Applicant argues on pages 10 and 11 of the Amendment filed that “…because Claim 16 requires the RTU to identify intersections of rays with objects represented in the acceleration structure to generate results and return the results to the shader for identification by the shader of hits associated with the intersections, the rejection of Claim 16 should be withdrawn for reasons advanced above…Furthermore, Claim 16 has been amended as supported on, e.g., page 20 of the instant application to recite that a ray origin is transformed. In none of the subject matter of Babich relied on for transforming a ray from coordinate system to coordinate system is ray origin mentioned…Any amendment is without prejudice or acquiescence. The fact that Applicant may not have addressed every rejection must not be taken as acquiescence in any rejection. Although this paper may include alterations to the application or claims, or characterizations of claim scope or references of record, Applicant does not concede that any previously pending claim is not patentable over the references of record. Instead, any alterations or characterizations herein are made to expedite prosecution of the instant application. Applicant preserves the right to pursue additional claims that encompass any subject matter supported by the instant specification, including subject matter that may be found to have been disclaimed in this or any other related application. With this in mind, no inference is to be drawn from review of this or any related application that Applicant has made any disclaimers or disavowals of any subject matter supported by the instant application. To the extent that any estoppel-driven disclaimers or disavowals of subject matter are considered to have occurred in any prior paper in this or any related application, they are hereby rescinded, and 
In reply, as noted in the rejection regarding claim 16 above, Babich et al. disclose queries received by the TTU 700 include information identifying a ray, such as its origin, direction, and length of the ray, and information for how to handle the ray during traversal ([0119]), and further describes ray-complet test block 710 determines bounding volumes intersected by the ray, where in performing this test, the ray may be transformed from the coordinate space of the bounding volume hierarchy to a coordinate space defined relative to a complet, thus the origin, direction, and/or length may be transformed, e.g. “modified.”  Therefore, Babich et al. is believed to still teach the limitations of claim 16 as recited.
   
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612